722 S.E.2d 208 (2012)
STATE
v.
Chad Jarrett BARROW.
No. 505A11-1.
Supreme Court of North Carolina.
February 22, 2012.
Melissa L. Trippe, Special Deputy Attorney General, for State of North Carolina.
Daniel Shatz, Assistant Appellate Defender, for State of North Carolina.
Rick Shaffer, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 17th of February 2012 by Defendant
"Motion Allowed by order of the Court in conference, this the 22nd of February 2012."